DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding independent claim 1, for a device for managing an animal patient during a veterinary procedure  the animal patient having a foot, the device comprising a thermal insulator extending from the base, the thermal insulator forming a housing with the base; a strap set having one or more straps extending from a first side of the housing to a second side of the housing, the strap set adapted to apply a tension against the foot of the animal patient, the tension being adjustable using the strap set; an electrode disposed in the opening, the electrode configured to capture one or more vitals of the animal patient during the veterinary procedure and to communicate the one or more vitals to at least one medical device for monitoring of the animal patient; and an internal cavity defined within the housing, the foot of the animal patient receivable into the internal cavity, the thermal insulator regulating the body temperature of the animal patient during the veterinary procedure by retaining heat within the internal cavity has not been suggested or disclosed in the prior art when combined with the rest of the claim limitations of independent claim 1.
With respect to independent claim 19, for a device for managing an animal patient during a veterinary procedure  the animal patient having a foot, the device comprising a housing formed from a thermal insulator and a base, the housing held in tension against the foot of the animal patient; an internal cavity defined within the housing, the foot of the animal patient receivable into the internal cavity, the thermal insulator regulating the body temperature of the animal patient during the veterinary procedure by retaining heat within the internal cavity; and a sensor disposed in the opening, the sensor configured to capture one or more vitals of the animal patient from the foot during the veterinary procedure has not been suggested or disclosed in the prior art when combined with the rest of the claim limitations of independent claim 19.
Concerning claim 20, for a method for managing an animal patient during a veterinary procedure, the animal patient having a foot, the method comprising receiving an electrode in the opening defined in the base; receiving the foot of the animal patient in an internal cavity of a housing formed by a thermal insulator connected to the base; orienting the monitoring component between a portion of the foot and the electrode using the housing, the electrode capturing one or more vitals of the animal patient from the foot during the veterinary procedure; generating a thermal environment within the internal cavity; and regulating a body temperature of the animal patient during the veterinary procedure using the thermal environment has not been suggested or disclosed in the prior art when combined with the rest of the claim limitations of independent claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107. The examiner can normally be reached Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792